 Case 1:19-cv-00830-TSE-TCB Document 1 Filed 06/20/19 Page 1 of 4 PageID# 1



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA

CAMERON ROGERS                                 :
                                               :
       Plaintiff                               :
                                               :
v.                                             :       Civil Action No.
                                               :
PHOENIX TRAMPOLINE PARK                        :       Notice of Removal from the Circuit
MANAGEMENT, LLC, ET. AL                        :       Court for Fairfax County, Virginia
                                               :
       Defendants                              :       State Court Case No. 2019-08431


                                     NOTICE OF REMOVAL

       COME NOW, Defendants, Phoenix Trampoline Park Management, LLC and Phoenix

Trampoline Fun Centers, LLC, and pursuant to 28 U.S.C. § 1441(a) respectfully file the within

Notice of Removal of the above-captioned matter to this Honorable Court from the Circuit Court

for Fairfax County, Virginia, based on diversity of citizenship and as grounds therefor, states as

follows:

       1.          On or about June 18, 2019, Plaintiff, Cameron Rogers, commenced the above

captioned civil action by filing a Complaint in the Circuit Court for Fairfax County against these

Defendants. A true and correct copy of Plaintiff’s Complaint is appended hereto as Exhibit 1.

Service was never made as undersigned counsel accepted service of process and waived service

of process. This Notice of Removal is timely as it is being filed within 30 days of Defendant first

learning of the Complaint naming it as a Defendant and within one year of the commencement of

the action.

       2.          Pursuant to 28 U.S.C. §§ 1441 and 1332, complete diversity of citizenship exists

and is established as follows:




                                                   1
    Case 1:19-cv-00830-TSE-TCB Document 1 Filed 06/20/19 Page 2 of 4 PageID# 2



               a.      Plaintiff is a resident of Loudoun County, Virginia; 1

               b.      Defendant Phoenix Trampoline Park Management, LLC is a
                       Tennessee limited liability company with its principal place of
                       business in Knox County, Tennessee;

               c.      Defendant Phoenix Trampoline Fun Centers, LLC is a Tennessee
                       limited liability company with its principal place of business in
                       Knox County, Tennessee;

               d.      Both Phoenix Trampoline Park Management, LLC and Phoenix
                       Trampoline Fun Centers, LLC are solely owned by Phoenix
                       Theaters Entertainment, LLC, which is a Tennessee limited
                       liability company with its principal place of business in Knox
                       County, Tennessee;

               e.      Phoenix Theaters Entertainment, LLC, is owned by Philip
                       Zacheretti, Tammie Zacheretti, Robert Franklin, and Patricia
                       Franklin.

               f.      Philip Zacheretti and Tammie Zacheretti are natural persons and
                       both reside in London County, Tennessee.

               g.      Robert Franklin, and Patricia Franklin are natural persons who
                       reside in Osceola County, Florida.

        5.     That Plaintiffs seek in excess of $75,000.00 in their Complaint exclusive of costs

and attorney’s fees.

        6.     By reason of the foregoing, this matter may be removed to this Honorable Court

pursuant to 28 U.S.C. § 1441.

        7.     A copy of a the Notice of Filing Petition for Removal issued to the Clerk of the

Circuit Court for Fairfax County, Virginia is appended hereto as Exhibit 2.

        8.     This Notice of Removal will be served on Counsel for Plaintiff pursuant to 28

U.S.C. § 1441(d).




1
        Upon information and belief Plaintiff is a student at Macalister College, located in
        Ramsey County, Minnesota.
                                                 2
 Case 1:19-cv-00830-TSE-TCB Document 1 Filed 06/20/19 Page 3 of 4 PageID# 3



       9.      This Notice of Removal is filed within thirty (30) days of when federal diversity

was first established, and within one (1) year of when the lawsuit was originally filed.

       10.     Defendant, through counsel, presents and files herewith a check in the amount of

$400.00 in payment of the filing fee, as required by law.

       WHEREFORE, Defendants, Phoenix Trampoline Park Management, LLC and Phoenix

Trampoline Fun Centers, LLC, respectfully requests that this action be removed from the Circuit

Court for Fairfax County to this Honorable Court.

                                                     Respectfully submitted,

                                                     PHOENIX TRAMPOLINE PARK
                                                     MANAGEMENT, LLC and PHOENIX
                                                     TRAMPOLINE FUN CENTERS, LLC

                                                     By counsel,

DeCARO, DORAN, SICILIANO,
GALLAGHER & DeBLASIS, LLP


  /s/ James S. Liskow
James S. Liskow
V.S.B. No. 75883
3930 Walnut Street
Suite 250
Fairfax, Virginia 22030
Tel: (703) 255-6667
Fax: (703) 299-8548
jliskow@decarodoran.com




                                                 3
  Case 1:19-cv-00830-TSE-TCB Document 1 Filed 06/20/19 Page 4 of 4 PageID# 4



                                                      CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on this this 20th                                           day of      June   , 2019, a copy of

the foregoing Notice of Removal was efiled and mailed, first-class, post-prepaid, to:

            Julie M. Porto, Esquire
            Aneta Nikolic, Esquire
            BLANKINGSHIP & KEITH, P.C.
            4020 University Drive
            Suite 300
            Fairfax, VA 22030


                                                                                         /s/ James S. Liskow
                                                                                        James S. Liskow




\\DDSGD\Data\Common\WP\L4\JSL\2-CLIENT FILES\Rogers v. Phoenix\Pleadings\NoticeOfRemoval--FedCourt.docx




                                                                                 4
